August 25, 2011 VIA EDGAR Russell Mancuso, Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Visualant, Incorporated Registration Statement on Form S-1, Amendment 3 Filed on August 23, 2011 File No. 333-175178 Dear Mr. Mancuso: Visualant, Incorporated (the “Registrant”) hereby requests acceleration of the effective date of the above referenced registration statement to 1:00 p.m. EST on August 29, 2011, or as soon as practicable thereafter. The Registrant acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Mark Scott Mark Scott Chief Financial Officer
